19-12447-smb      Doc 153      Filed 12/01/20 Entered 12/01/20 10:02:55              Main Document
                                           Pg 1 of 2



                            DAHIYA LAW OFFICES LLC
                                            Attorneys
                                  75 Maiden Lane Suite 506
                                  New York, New York 10038
                           Tel: 212-766 8000       Fax: 212 766 8001
                                    karam@legalpundit.com
Via: ECF and Email
To the
Hon. Judge Stuart Bernstein                     November 30, 2020
United States Bankruptcy Judge
One Bowling Green
New York NY 10004-1408
                            Adjournment of Hearing on December 8, 2020 requested
                            Bronx Miracle Gospel Tabernacle Word of Faith Ministries Inc.
                            Case No. 19-12447
Dear Judge Bernstein:
        I am the counsel for the Church, Bronx Miracle Gospel Tabernacle Word of Faith
Ministries Inc. (Bronx Miracle or Church). I am writing to request an adjournment of the hearing
scheduled for December 8, 2018 to any date after January 15, 2020 (January 20, 2021 is good for
us). There is absolutely no prejudice to the Operating Trustee. If there is any prejudice, it is to the
Church and its members. And if the Court finds it exigent, then to December 16, 2020.
        The Church and its members are injured by the sale of the Church. The Church was sold,
superspeed, for $2.8 million. The same Church is now listed for sale at 5.5 million dollars by the
buyer. To add salt to this injury, we are told that 2 million went to Thomas Borek, left is $800,000.
Operating Trustee and her firm has now requested half a million dollars in legal fees, leaving only
a paltry $300,000 for the Church. That would not be enough to cover the salary compensation etc.
owed to the Church Pastor and the staff and also the attorneys fees for the Church representation.
We are amending the schedules to reflect the proper number. We are now at a precarious
crossroad.
        The Church opposes the fees demanded by the Operating Trustee in all aspects and also
wants to contest the objections to the claims of the members of the Church. We have not been able
to access the records for evidentiary support of the claims, despite our request to the Operating
Trustee to handover the computers and files to us. We also wrote to Your Honor to direct the
Operating Trustee to handover the Church files and computers. Because of Covid-19 and other
health related issues, we have not been able to go through the information regarding the schedules
and claims in detail. We need extension of time and access to Church records to prepare our
opposition to the fees and claim objections. Wherefore we request that the Court either adjourn the
January 20, 2021 or at minimum by 10 days (this might be too short a time considering the Covid
and holidays). January 20, 2021 is best for us. We are grateful to the Court to accommodate us in
interest of justice.
                                                             Yours faithfully,
                                                        /s/
                                                            Karamvir Dahiya
19-12447-smb      Doc 153    Filed 12/01/20 Entered 12/01/20 10:02:55        Main Document
                                         Pg 2 of 2


                  MEMORANDUM ENDORSEMENT AND ORDER

      In light of the Trustee’s objection, counsel must request an adjournment at the
hearing bearing in mind that he should be prepared to go forward at that time if his
request is denied. In addition, if counsel is representing any creditors in addition to the
Debtor, he must file a notice of appearance identifying who he represents.

       So ordered.

Dated: New York, NY
       December 1, 2020

                                                       /s/ Stuart M. Bernstein
                                                        STUART M. BERNSTEIN
                                                     United States Bankruptcy Judge
